Judgment entered June 20, 1955 and order affirmed, with costs. Appeal from judgment and order entered June 27, 1955, dismissed, without costs, as academic. All concur. (Appeal from judgment and order of Monroe Trial Term, dismissing plaintiff’s complaint on the merits at the close of plaintiff’s case, in an action for breach of contract; also appeal by defendant Winkelman Co. from judgment and order of the same court dismissing said defendant’s third-party complaint against the County of Monroe, at the close of plaintiff’s ease. The orders were orders of nonsuit.) Present — McCurn, P. J., Vaughan, Wheeler, Williams and Bastow, JJ.